Title: To James Madison from John Armstrong, 25 July 1813
From: Armstrong, John
To: Madison, James


Sir,
War Department July 25th. 1813.
The time, at which we have reason to expect an ascendancy on Lake Ontario, has arrived. If our hopes on that head be fulfilled, though but for a short period, we must avail ourselves of the circumstances, to give to the Campaign, a new & increased activity.
For this purpose, our forces on the Ontario should be concentrated, because neither Section of them, as they are now divided, is competent to any great object.
The point of concentration is more doubtful.
1st. If at fort George, our utmost success can but give us the command of the peninsula, which if General Harrison succeed against Malden, will be of diminished interest both to us & to the Enemy: to us, because Malden will more completely cover our Western frontier & controul the Savages, than forts George & Erie: to the Enemy, because, Malden lost, our inroad upon the peninsula will but have the effect of shortening, not of dividing, the Enemy’s line of operations. In a word, success at this point will not give to the Campaign a character of decisive advantage.
2nd. If on the other hand, we make Sackett’s-harbour our point of concentration, Kingston may become the object of our attack, which by the way will but be returning to the original plan of Campaign prescribed to General Dearborn. This place is of much importance to the Enemy, & will no doubt be defended by him with great obstinacy, & with all the resources which can be safely drawn from other points. That it may be carried by a joint application of our naval and Military means is not however to be questioned. The inclosed diagram will shew the number & character of the Enemy’s defenses. His batteries on No 1 cannot be sustained but by his fleet. These carried, he is open to a descent at No. 2 & 3. If he divide his force between both—we oppose one half of his strength with the whole of ours. If he concentrate at No 2. we seize No. 3 & command both the town & Shipping. If he concentrate at No. 3. we will occupy No 2, & with nearly the same results.
Cotemporary with this movement, another may be made on the side of Lake Champlain, indicating an intention of attacking Montreal & it’s dependencies & really attacking them, if to save Kingston, these posts have been materially weakened.
3d. Another, & different operation, to which our means are Competent, would be a movement from Sackett’s-harbour to Madrid on the St. Lawrence. At this place the River may be most easily crossed. The ground opposite to it is a narrow bluff, skirted by the River on one side, & a Swamp of great extent & of difficult passage on the other. This gained & fortified, our fleet continuing to command the water line from the head of the river to Ogdensburg, & Lake St. Francis occupied with a few gun boats & barges—the Army may march on to Montreal in concert with General Hampton. The only natural difficulty to the execution of this plan would be presented by a branch of the grand River which must be crossed—but at this season, tho deep, it is believed to be fordable.
